Citation Nr: 0709719	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
degenerative joint disease of the lumbar spine, L5-S1.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

In connection with this appeal, the veteran testified at a 
hearing before the Board sitting at Atlanta, Georgia, in 
January 2005; a transcript of that hearing is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
required in this case in fairness to the veteran.  
Essentially, it appears that although he has failed to appear 
for recent VA examinations of the spine scheduled as 
requested in the Board's May 2005 remand, notice of those 
examinations was not sent to the veteran's correct and most 
recent address of record, through no fault, inaction or 
action on the veteran's part.  

In the May 2005 remand of the veteran's increased rating 
claim for a lumbar spine disorder, the Board directed the RO 
to schedule the veteran for a VA examination of the spine.  
Evidence of record reflects that the veteran had been 
contacted in July 2004 for verification of his address after 
failing to report for a travel Board hearing.  An address in 
Georgia with street number of "3380" was verified.  

Subsequently, the veteran was contacted by the AMC in May 
2005 following the Board's May 2005 remand, at which time the 
correspondence was addressed to the veteran's address in 
Georgia which was correct except for the street number, which 
was recorded in error as "3880."  In an apparent attempt to 
correct this error, the address was changed but again in 
error to "2880."  This was the (incorrect) address used in 
a letter issued in late May 2005 to advise the veteran of a 
VA examination scheduled for June 16, 2005, which, not 
surprisingly, he did not appear for inasmuch as he was not 
notified of the examination at his proper address of record.  
Thereafter in July 2005, the AMC changed the address again 
incorrectly, using the "3880" street number.  The record 
then contains a confirmed address for the veteran dated in 
January 2006, showing that the correct street number for his 
address in Georgia was "3380."  However, no correspondence 
dated in 2006 was ever sent there.

Thereafter, and without any explanation in the record, in 
July 2006, the AMC began issuing correspondence to the 
veteran at an address in Fayetteville, NC.  In fact, he was 
notified at that address in North Carolina of a VA 
examination scheduled for August 31, 2006.  It appears that 
subsequent notice of a September 2006 VA examination was not 
actually sent to the veteran but to another VA patient with 
different name, living in Fayetteville, NC, at an entirely 
different address than that used to contact the veteran in 
NC.  Again, not surprisingly, the veteran failed to report 
for those examinations; and the Board observes that it seems 
extremely unlikely that he was actually notified of these 
examinations at his proper address. 

The Board, having independently checked into the matter of 
the veteran's proper address of record, observes that the 
address of record which is on file with the VA is the address 
in Georgia with the "3380" street number.  Accordingly, the 
Board believes that inasmuch as the veteran was not contacted 
at this address with respect to any of the notifications of 
VA examinations scheduled from June 2005 to September 2006, 
he should be contacted at this address so that a VA 
examination can be scheduled.  

The Board is unable to explain the confusion which has ensued 
concerning the veteran's address but is apologetic to him, 
inasmuch as there is no indication in the record that he has 
contacted VA to change or modify his address at any time 
since he himself verified it in July 2004.  The Board 
cautions, however, that the veteran is ultimately responsible 
for keeping VA apprised of his current address.  See Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992) ("the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.")  Furthermore, while VA does have a 
duty to assist him in the development of a claim, this duty 
is not limitless.  In the normal course of events, it is his 
burden to keep VA apprised of his whereabouts.  If he does 
not do so, there is no obligation on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993). 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Accordingly, the Board will proceed with the remand narrative 
and directives as originally issued in May 2005.  

As a related matter, the Board is concerned its May 2005 
decision and remand may never have been issued to the 
veteran's address, particularly since post-remand 
correspondence from the AMC issued later in May 2005, was not 
sent to the veteran at his proper address of record.  
Accordingly, the Board requests that both of these documents 
and several others be remailed to the veteran at his proper 
VA address of record.  

The veteran is service-connected for degenerative joint 
disease of the lumbar spine, L5-S1, and is in receipt of a 
noncompensable rating for such disability.  He contends that 
his back disability is more severe than reflected by the 
currently assigned percentage rating.  Specifically, the 
veteran claims that he has muscle spasms, a constant ache, 
and sharp pain at the extremes of range of motion.  As such, 
he argues that he is entitled to a compensable evaluation for 
his service-connected back disability.

VA's Schedule for Rating Disabilities (Rating Schedule), as 
pertains to disabilities of the spine, has been amended twice 
during the pendency of the veteran's claim. First, Diagnostic 
Code 5293 was amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002).  The revised 
diagnostic code provides for the evaluation of intervertebral 
disc syndrome (pre-operatively or post- operatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Second, effective September 26, 2003, the rating 
criteria for evaluating all spine disorders were amended.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003), see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  The 
veteran has not been advised of these regulatory changes and 
the RO has not yet considered the veteran's appeal under the 
revised Diagnostic Codes.  See VAOPGCPREC 7-03, 69 Fed. Reg. 
25,179 (November 19, 2003), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994); Dudnick v. Brown, 10 Vet. App. 
79 (1997).

Additionally, the veteran was last afforded a VA-authorized 
examination in August 2001.  At such time, the examiner noted 
that the veteran had full range of back motion without 
painful motion, muscle spasms, weakness, tenderness, fatigue, 
lack of endurance, or incoordination.  In light of the 
veteran's statements describing muscle spasms, a constant 
ache, and sharp pain at the extremes of range of motion at 
his January 2005 Board hearing, as well as the changes in 
criteria governing the rating of back disabilities, the Board 
finds that a more contemporary examination is necessary to 
ascertain an accurate disability picture.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date as related to the claim on 
appeal.  As those questions are potentially involved in the 
present pending appeal, this case must also be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a letter at his VA 
address of record in Georgia, with a 
street address of "3380" to confirm 
this is his current address.  If his 
address is confirmed, resend him copies 
of the following documents to that 
address: the Board's May 2005 
decision/remand; the May 22, 2005 
correspondence from the AMC; the July 11, 
2006, duty to assist letter from the AMC; 
correspondence dated in August 23, 2006, 
and September 7, 2006 from the AMC; and 
October 2006 SSOC and associated notice 
letter.  Notify him that if (as it 
appears) he did not receive notification 
of several scheduled VA examinations and 
wishes to have the examination 
rescheduled, he should respond within 30 
days of the letter.  If he fails to 
respond, his appeal may be decided based 
on the evidence of record.

2.  The RO is also requested to issue the 
veteran a VCAA letter in connection with 
his increased rating claim for a disorder 
of the lumbar spine.  The letter should 
inform him: (1) of the information and 
evidence that is necessary to 
substantiate the claim; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence he is expected 
to provide; and (4) ask him to provide 
any evidence in his possession that 
pertains to the claim.  The letter should 
also include notification of the 
revisions of the portions of VA's Rating 
Schedule referable to rating back 
disabilities, see 67 Fed. Reg. 54,345- 
54,349 (August 22, 2002) and 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to 
include the recent corrections).  
Finally, the letter should also include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  (The 
aforementioned items need not all be 
addressed in one letter.)

3.  If requested by the veteran, he 
should be afforded a VA examination to 
determine the severity of his 
degenerative joint disease of the lumbar 
spine, L5-S1.  The examiner should be 
provided with the appropriate examination 
worksheets, if any, or other methods 
currently employed by the RO to ensure 
that the examiner will address any 
aspects of the revised rating criteria, 
effective in September 2002 and September 
2003, which need to be specifically 
addressed by an examiner in assessing the 
impairment resulting from the veteran's 
back disorder.  VA should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Regarding the veteran's back 
disability, all studies deemed necessary 
to accurately evaluate the veteran's back 
disability should be performed, to 
include X-rays and range of motion 
studies in degrees.

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of back motion and then state the 
veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement, 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected degenerative 
joint disease of the lumbar spine, L5-S1.  
The examiner should elicit history 
concerning, if any, the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.

The examiner should describe all 
symptomatology of the veteran's back 
disability and all manifestations of 
such.  The rationale for all opinions 
expressed should also be provided.

4.  Review the claims file. If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above, the 
initial rating claim should be re- 
adjudicated based on the entirety of the 
evidence.  The veteran's back disability 
should be evaluated under all applicable 
sets of criteria and the propriety of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999), should be 
considered.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response before returning the case to the 
Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



